Citation Nr: 1243080	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-38 143A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from February 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2005 and December 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent rating for posttraumatic stress disorder (PTSD), effective the date of claim in August 2003, and that denied a total rating based on individual unemployability. 

The veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

In May 2011, the Board granted a staged increased rating of 50 percent for PTSD, effective in March 2011, the date of the Board hearing.  

The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2012, the Court remanded the appeal to the Board only to the extent that the Board failed to consider entitlement to a total rating based on individual unemployability.  The Court ordered compliance with the instructions in a Joint Motion for Remand in which the parties agreed not to disturb the Board's findings for an initial rating of 30 percent from August 15, 2003 to March 2, 2011, and a 50 percent rating thereafter.  

The Virtual VA paperless claims processing system contains a June 2010 rating decision that executed the May 2010 Board's decision for an increased rating of 50 percent for PTSD.  

The appeal is REMANDED to the RO. 





REMAND

The Veteran served as a gunner's mate aboard a U.S. Navy destroyer with two deployments to the Western Pacific in 1966-67 and 1967-68.  He contends that his symptoms and medications for PTSD preclude all forms of substantially gainful employment.  

In correspondence in May 2005, the Veteran reported two traumatic events involving injuries to shipmates in gun mount explosions while their destroyer was providing gunfire support off the coast of Vietnam.  In the correspondence, the Veteran noted that he lost his job because of his medications for PTSD.  In addition to consideration for service connection and a rating for PTSD, in December 2005 the RO noted the Veteran's report of loss of job but denied a total rating based on individual unemployability (TDIU) because no additional evidence was received regarding the Veteran's work capacity.  

In April 2006, the Veteran expressed timely disagreement with the August 2005 decision that granted service connection and assigned an initial 30 percent rating for PTSD.  The Veteran again noted that he could not work because of PTSD.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination.  38 C.F.R. § 20.201 (2012); see also Moore v. West, 13 Vet. App. 69 (1999).  

Further, a request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Even though the Veteran's notice of disagreement referred only to the August 2005 decision on the initial rating, the Veteran raised the issue of loss of job, the RO denied a total rating, and the Veteran expressed timely disagreement with the rating for PTSD which he contends is the reason for his inability to work.  Therefore, the Board concludes that the Veteran expressed timely disagreement with the December 2005 decision that denied entitlement to a TDIU. 

Since December 2012, there has been considerable evidentiary development in the record relevant to the severity of the Veteran's PTSD and its impact on his capacity for employment.  The evidence includes the award of disability benefits by the Social Security Administration, records of VA mental health examinations and outpatient care, testimony from the Veteran at two hearings, testimony of a mental health counselor at the Board hearing, and a vocational assessment by a private consultant.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2012).
 
The RO has not yet issued a statement of the case regarding this issue. When a claimant files a timely notice of disagreement and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issue to the RO for consideration of a schedular or extraschedular TDIU and the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  The parties to the Joint Motion for Remand also instructed that the matter of entitlement to a TDIU be considered by the RO in a statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case on the issue of entitlement to a total schedular and extraschedular rating based on individual unemployability with an appropriate time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




